Case: 3:21-mj-00012-slc Document #:1 Filed: 01/22/21 Page1of13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 2l-my- *O\- BER

 

UNITED STATES OF AMERICA

V.

Oscar Daniel MARTINEZ-Nunez,

Defendant. el,

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States

Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?

__ Yes “ No

Did this matter originate from a matter pending in the Northern Region of the United States

Attorney’s Office prior to August 8, 2014 (Mag. Judge Shanick Maynard)? __ Yes _“ No

BY:

Did this matter originate from a matter pending in the Central Region of the United States
Attorney's Office prior to October 3, 2019 (Mag. Judge Jared Strauss)?

___ Yes Y_No

Respectfully submitted,

ARIANA/FAJARDO ORSHAN

 

 

ADAM C. MeNIGHAEL
ASSISTANT UN ATTORNEY
Florida Bar No. 0772321

500 South Australian Avenue, Suite 400

West Palm Beach, Florida 33401

Tel: (561) 820-8711

Fax: (561) 820-8777

Email: adam.mcmichael@usdoj.gov
Case: 3:21-mj-00012-slc Document #: 1 Filed: 01/22/21 Page 2 of 13

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
Southern District of Florida
United States of America )
v. )
Oscar Daniel Martinez-Nunez, ) Case No, ?- ~(Wy~ Sou-B Ee
a/k/a "Fresa"
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ September - November 27,2020 __ in the county of Palm Beach in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
20 U.S.C. §§ 846, 841(a)(1) and Conspiracy to possess with intent to distribute 500 grams or more of a
841(b)(1)(A)(vili) mixture or substance containing a detectable amount of methamphetamine,

its salts, isomers, and salts of its isomers.

This criminal complaint is based on these facts:

See attached affidavit in support of criminal complaint

Continued on the attached sheet.

 

Wes
s i

Complainant % signature

Rey Paniagua, Task Force Officer, DEA
Printed name and title

Subscribed and Attested to me by Applicant on

this 77 day of January, 2021 by Telephone

(Eacetime) per Fed. R. Crim. P. 4(d) and 4.1
Date: _ / /' fp

 

“Judge ’s signature

City and state: West Palm Beach, Florida Bruce E. Reinhart, U.S. Magistrate Judge
Printed name and title

 
  

   

Case: 3:21-mj-00012-slc Document #:1 Filed: 01/22/21 Page 3of13

AFFIDAVIT
I, Rey Paniagua, a Task Force Officer with the United States Drug Enforcement
Administration (DEA), United States Department of Justice, having been duly sworn, depose and
state as follows:
Introduction

iF This affidavit is submitted in support of a criminal complaint charging Oscar
Daniel MARTINEZ-Nunez, a/k/a “Fresa,” with conspiracy to possession with intent to
distribute 500 grams or more of a mixture and substance containing a detectable amount of
methamphetamine, its salts, isomers and salts of its isomers, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 846, 841(a)(1) and (b)(1)(A)(viii).

Z: As a Task Force Officer of the United States Department of Justice, | am authorized
to conduct criminal investigations of violations of Title 21 of the United States Code. Your affiant
is a sworn Deputy Sheriff with the Palm Beach County Sheriff's Office (PBSO) and has served in
that capacity since 2000. Your affiant is currently assigned to PBSO Narcotics Division and from
there to the DEA Task Force, Your affiant has successfully completed the Criminal Justice
Standards and Training Police Academy and is certified by the Criminal J ustice Standards and
Training Commission as a Law Enforcement Officer.

3 I have received extensive training in conducting narcotics investigations and in
identifying the means and methods used by narcotics traffickers. I have conducted or participated
in numerous investigations of this nature. I have received extensive training in conducting
narcotics investigations and in identifying the means and methods used by narcotics traffickers. I
have conducted or participated in numerous investigations of this nature. Much of this training

and experience has been directed at the detection, investigation, seizure and prosecution of
 

 

Case: 3:21-mj-00012-slc Document #: 1 Filed: 01/22/21 Page 4 of 13

individuals involved in the manufacture, possession and distribution of controlled substances.
Through my training, education and experience, which has included debriefing cooperating drug
traffickers, monitoring wiretapped conversations of drug traffickers, acting in an undercover
capacity, conducting searches of locations where drugs and money have been found, and
conducting surveillance on individuals engaged in drug trafficking I have learned the various
methods, packaging materials, and actions that drug traffickers utilize to conduct their illegal
business and in their efforts to thwart law enforcement. Since approximately 2002 I have been
personally involved in hundreds of investigations of Mexican related drug trafficking conspiracies.
I have reviewed hundreds of hours of prior audio-recorded conversations in English and Spanish
during those investigations, from both Court-authorized wiretaps and consensually recorded
conversations. I have acted as an undercover agent and conducted more than 100 meetings and
controlled drug transactions myself, on behalf of law enforcement.

4. The information contained in this affidavit is based on my own personal knowledge
as well as information imparted to me from other law enforcement officers and agents. This
affidavit is submitted for the limited purpose of establishing probable cause. It does not purport
to describe everything known to your affiant concerning the investigation.

PROBABLE CAUSE

3 On September 7, 2020, a confidential source provided Oscar Daniel MARTINEZ-
Nunez, known as “Fresa,” (hereinafter “MARTINEZ-Nunez”) with the telephone number of an
undercover police officer whom the confidential source indicated was a narcotics customer. Less
than an hour later, the undercover officer received a telephone call from telephone number (***)

. ***.1819. The undercover officer did not answer the call, but rather, the undercover officer

returned the telephone call approximately 10 minutes later. During the return telephone call, the
 

Case: 3:21-mj-00012-slc Document #: 1 Filed: 01/22/21 Page 5 of 13

undercover officer was able to communicate directly with MARTINEZ-Nunez, a/k/a “Fresa.” The
call was conducted in Spanish and recorded.

6. MARTINEZ-Nunez and the undercover officer coordinated a drug transaction to
take place the following day, September 8, 2020. The two agreed to meet somewhere between
West Palm Beach, Florida and Orlando, Florida. During the call, MARTINEZ-Nunez stated that
he was going to call his “muchacho” and then call the undercover officer back. Based upon my
training, experience, and involvement in this investigation, | know the word “muchacho” is
Spanish and translates to “boy” or “young man,” but believe MARTINEZ-Nunez used the term to
mean a courier.

Ts On September 8, 2020, at approximately 10:16 am., the undercover officer
received an incoming text message from MARTINEZ-Nunez using telephone number (e**) 99%.
1819. The text message read; “5870 Okeechobee Rd Fort Pierce, FL 34947.” The undercover
officer understood the message to be the address where the drug transaction was to take place.
Investigation further determined that the address belonged to a RaceT'rac gas station in Fort Pierce,
Florida, east of Interstate 95 and within the Southern District of F lorida.

8. On September 8, 2020, at approximately 1:37 p.m., the undercover officer placed
an outgoing telephone call to MARTINEZ-Nunez. The undercover officer informed MARTINEZ-
Nunez that he was turning into the meet location, MARTINEZ-Nunez replied that his courier was
at the gas station and that the undercover officer should park behind him at pump number 20.
Thereafter, the undercover officer, who had arrived at the RaceTrac gas station, observed a white
Ford pick-up truck at the pumps. The undercover officer then parked behind the pickup truck as

instructed by MARTINEZ-Nunez. The undercover officer then relocated and parked beside the

white Ford pick-up truck and observed a Hispanic male exit the white Ford pick-up truck carrying

 
Case: 3:21-mj-00012-slc Document #: 1 Filed: 01/22/21 Page 6 of 13

something hidden under his sweater. The Hispanic male entered the undercover officer’s vehicle
and handed over a plastic shopping bag. Inside the shopping bag was another plastic bag with a
heat seal. Once the heat-sealed bag was opened, the undercover officer observed what appeared to
be crystal methamphetamine wrapped in clear cellophane. In exchange, the undercover officer
gave the Hispanic male $7,500 in United States currency and instructed him to count it and make
sure the amount was correct. Thereafter, the Hispanic male confirmed the correct payment was
made and returned to the white Ford pick-up truck. The transaction with the Hispanic Male was
video recorded.

9. Law enforcement conducted a field test of the substance contained in the heat-
sealed bag. The substance tested positive for the presence of methamphetamine. The substance
was also weighed and determined to weigh approximately 517 grams. Currently, lab testing by
DEA concerning the quality of the methamphetamine is pending.

10. On September 8, 2020, at approximately 1:46 pm, the undercover officer called
MARTINEZ-Nunez at (***)-***-1819 and informed him that the deal was finished. MARTINEZ-
Nunez replied, “what I say, it is what it is,” Based upon my training and experience, I believe that
MARTINEZ-Nunez was referring to the narcotics transaction and the quality of the narcotics. The
undercover telephone call was recorded.

a On October 15, 2015, at approximately 7:24 p.m., the undercover officer placed a
telephone call to MARTINEZ-Nunez at (***) -***-1819. During the call, the undercover officer
asked MARTINEZ-Nunez for the price of a whole kilogram of crystal methamphetamine.
MARTINEZ-Nunez asked the UC how much the UC was willing to pay for it. The UC told
MARTINEZ-Nunez that he was going to need a kilogram of crystal methamphetamine and an

ounce sample of “Chinese Food” referring to heroin for the next week,
 

Case: 3:21-mj-00012-slc Document #:1 Filed: 01/22/21 Page 7 of 13

12. Through additional telephone calls and text messages, MARTINEZ-Nunez agreed
to do a second drug transaction for a kilogram of methamphetamine for $12,500. Like before, the
undercover officer negotiated directly with MARTINEZ-Nunez to purchase the kilogram of crystal
methamphetamine.

13. On October 22, 2020, at approximately 9:18 pm, the undercover officer placed an
outgoing call to MARTINEZ-Nunez, at telephone number (***) -***-1819. During the call, the
undercover officer asked MARTINEZ-Nunez to let him know once his courier was on his way.
MARTINEZ-Nunez told the UC that he had already instructed the courier to meet at 1:00 pm. A
few hours later, at approximately 12:55 pm, the undercover officer received an incoming call from
MARTINEZ-Nunez, using telephone number (***) -***-1819. During the call, MARTINEZ-
Nunez stated his courier was at the meet location, which was the Pollo Tropical located at 2611
Okeechobee Boulevard, West Palm Beach, Florida within the Southern District of Florida.

14. On the same date, at approximately 1:53 pm, the undercover officer arrived at the
Pollo Tropical. Upon arrival, the undercover officer sent a texted message to MARTINEZ-Nunez
to let him he arrived. A couple minutes later, the undercover officer observed the same Hispanic
male walk out of the Pollo Tropical restaurant and walk towards a white Ford pickup truck. The
undercover officer drove closer to the white pickup truck, where he observed the Hispanic male
get a white plastic shopping bag from the front.

15. The Hispanic male got into the undercover officer’s vehicle and handed over the
white plastic bag. The undercover officer opened the bag and observed a Capri juice carton box
containing a bundle of suspected crystal methamphetamine wrapped in clear plastic and a food
container inside a clear heat sealed bag. The food container also contained suspected crystal

methamphetamine. While the undercover officer was examining the suspected crystal

 

 
Case: 3:21-mj-00012-slc Document #:1 Filed: 01/22/21 Page 8 of 13

methamphetamine, the Hispanic male stated that he could not bring the sample of heroin because
the last kilogram had been sold that morning to another individual.

16. The undercover officer paid the Hispanic male $12,500 in United States currency
and stated that he had agreed upon the price with MARTINEZ-Nunez. The Hispanic male
confirmed and counted the money. During the meeting, the Hispanic male told the undercover
officer that he would tell MARTINEZ-Nunez to give the undercover officer a better price if he
ordered larger amounts. After the transaction was completed, the Hispanic male exited the vehicle
and walked back to his white Ford pickup truck.

17. Law enforcement conducted a field test of the crystal methamphetamine that was
obtained by the undercover officer on October 22, 2020. The crystal methamphetamine tested
positive for the presence of methamphetamine. The substance was also weighed and determined
to weigh approximately 1111.6 grams. Currently, lab testing by DEA concerning the quality of the
methamphetamine is pending.

18. During the investigation, law enforcement determined that MARTINEZ-Nunez
was living in Wisconsin while he coordinated the delivery of methamphetamine to the undercover
officer in South Florida. In November 2020, MARTINEZ-Nunez told the undercover officer that
he would be traveling to Orlando, Florida) MARTINEZ-Nunez discussed meeting with the
undercover officer in person and agreed to do so.

19. On November 27, 2020, the undercover officer and MARTINEZ-Nunez arranged
to meet at the Florida’s Turnpike, West Palm Beach Service Plaza, which is located in Palm Beach
County and within the Southern District of Florida. On the same date, at approximately, 12:10 pm,
the undercover officer met in person with MARTINEZ-Nunez at the service plaza. The meeting

took place inside the undercover officer’s vehicle in which MARTINEZ-Nunez sat in the front

 

 
 

Case: 3:21-mj-00012-slc Document #: 1 Filed: 01/22/21 Page 9 of 13

passenger seat. The undercover officer was able to positively identify MARTINEZ-Nunez based
upon previously photographs obtained of him through the investigation, including a booking
photograph from an arrest for DUI that occurred on August 28, 2020, in Freeport, Illinois. During
the meeting, the undercover officer and MARTINEZ-Nunez discussed purchasing additional
kilograms of crystal methamphetamine in the future.

20. Based on the foregoing, your affiant respectfully submits that there is probable
cause to charge MARTINEZ-Nunez with conspiracy to possess with intent to distribute crystal
methamphetamine, a Schedule I controlled substance in violation of Title 21, United States Code,

Sections 846, 841(a)(1) and (b)(1)(A)(viii).

FURTHER YOUR AFFIANT SAITH NAUGHT.

4

Rey Paniagua, Task Force*Officer, DEA

   

 

HON. BRUCE E. REINHART
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF FLORIDA

 
Defendant's Name:

 

Case: 3:21-mj-00012-slc Document#:1 Filed: 01/22/21 Page 10 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

AMENDED PENALTY SHEET
\-M3- Hoil-BEe

CASE NO.

Oscar Daniel Martinez-Nunez,

 

 

 

 

a/k/a "Fresa",
COUNT VIOLATION U.S. CODE MAX, PENALTY
1 Conspiracy to possess with intent to | 20 U.S.C. §§ 846, Not less than 10 years’ and up to
distribute 500 grams or more of a 841(a)(1) and Life imprisonment
mixture or substance containing a 841(b)(1)(A)(viii) $10,000,000 fine

 

detectable amount of
methamphetamine, its salts, isomers,
and salts of its isomers.

 

 

Not less than 5 years’ and up to
Life supervised release
$100 Special Assessment

 

 

 
Case: 3:21-mj-00012-slc Document#: 1 Filed: 01/22/21 Page 11 of 13

AO 442 (Rev. 01/09) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the
Southern District of Florida

 

United States of America )
v. ) “i
) Case No. D\- (wy- So\l-BEe
Oscar Daniel Martinez-Nunez, a/k/a "Fresa" )
Defendant. )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Oscar Daniel Martinez-Nunez, a/k/a “Fresa" - ,
who is accused of an offense or violation based on the following document filed with the court:

 

 

 

O Indictment  Superseding Indictment O Information © Superseding Information of Complaint
© Probation Violation Petition 1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to possess with intent to distribute 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its isomers, in violation of 20 U.S.C. §§ 846, 841(a)(1) and
841(b)(1)(A)(viii).

Date: IMIS Al

City and state: West Palm Beach, Florida —

  
 
 

VA

Issuing officer's signature

Hon. Bruce E. Reinhart, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was received on (date) _ , and the person was arrested on (date) —__
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 

 
 

Case: 3:21-mj-00012-slc Document#:1 Filed: 01/22/21 Page 12 of 13

AO 442 (Rev. 01/09) Arrest Warrant (Page 2) \- mM3-§ OU-BEZ@

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: Oscar Daniel Martinez-Nunez, a/k/a “Fresa"

Known aliases:

 

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties: _1611 Joliet Street, Janesville, WI

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth: Mexico

Date of birth: 02/26/1999

Social Security number: None

Height: 57" Weight; _140 Ibs
Sex: _ Male oe - Race: Hispanic
Hair: Black Eyes; _Brown

 

 

 

Scars, tattoos, other distinguishing marks:

 

 

History of violence, weapons, drug use:

 

 

 

Known family, friends, and other associates (name, relation, address, phone number): Nancy Sanchez Arreola :

 

 

 

FBI number: 4K8PAMSKX

 

Complete description of auto: Washington State Driver's License # 533S7243B

 

Investigative agency and address: | DEA, West Palm Beach, Florida

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

Date of last contact with pretrial services or probation officer (if applicable):

 

 
 

Case: 3:21-mj-00012-slc Document #:1 Filed: 01/22/21 Page 13 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Bond Recommendation

CASENO. Q|-My- COll-BER

Defendant's Name: Oscar Daniel MARTINEZ-Nunez, a/k/a “Fresa,”

PID
(Personal Surety)(Corporate Surety) (Cash) (Pre-Trial Detention)

. Ke.

— a _ Mabatchacs

Last Known Address:

 

 

 

What Facility:

 

 

 
